 
EXHIBIT 10.1


Form of Director Confidentiality Agreement
ASHFORD HOSPITALITY PRIME, INC.
14185 Dallas Pkwy, Suite 1100
Dallas, TX 75254
________________


________________________
________________________
________________________


Dear ________________________:
1. This letter agreement shall become effective on the date hereof.  As a
director of Ashford Hospitality Prime, Inc. (“AHP”), you will have access to
confidential non-public information regarding AHP and its business.  You
acknowledge that this information is proprietary to AHP and may include trade
secrets or other business information, the disclosure of which could harm AHP. 
In consideration for, and as a condition of, confidential non-public information
being furnished to you, you agree to treat any and all information concerning or
relating to any of the Ashford Entities (as defined below) or any of their
respective subsidiaries, Affiliates (as such term is defined in in the
Securities Exchange Act of 1934, as amended), directors, officers or employees,
that is furnished to you (regardless of the manner in which it is furnished,
including without limitation in written or electronic format or orally, gathered
by visual inspection or otherwise), together with any notes, analyses, reports,
models, compilations, studies, interpretations, documents or records containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Confidential Information”), in accordance with the
provisions of this letter agreement, and to take or abstain from taking the
other actions hereinafter set forth.  Confidential Information shall include,
but is not limited to, the following:  (i) information that might be of use to
competitors or harmful to any of the Ashford Entities or their present or former
customers, suppliers or strategic or joint venture partners if disclosed;
(ii) information concerning any of the Ashford Entities’ businesses, assets,
liabilities, financial condition, financial and business forecasts, prospects
and plans, personnel, competitive bids and marketing and sales programs;
(iii) information concerning possible transactions between any of the Ashford
Entities and other companies, together with asset acquisitions and other
transactions; (iv) information about any of the Ashford Entities’ present or
former customers, service providers, hotel managers or strategic or joint
venture partners; (v) information that any of the Ashford Entities’ present or
former customers, service providers, hotel managers or strategic or joint
venture partners have entrusted to the Ashford Entities and all other
information which any of the Ashford Entities is under an obligation to maintain
as confidential; and (vi) information concerning discussions or deliberations
relating to business issues and decisions, between and among employees, officers
and/or directors, including a director’s opinions or comments made during
deliberations and discussions of the Board of Directors of AHP (the “AHP Board”)
or of its committees and the content, tone and direction of such deliberations
and discussions.
2. The term “Confidential Information” does not include information that (i) is
or has become generally available to the public other than as a result of a
direct or indirect disclosure by you in violation of this letter agreement or in
violation of any contractual, legal or fiduciary obligation to any of the
Ashford Entities, (ii) was within your possession on a non-confidential basis
prior to its being furnished to you by or on behalf of AHP or its
representatives or (iii) is received from a source other than one of the Ashford
Entities or any of their representatives; provided, that in the case of each of
(ii) and (iii) above, the source of such information was not, to your knowledge,
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to any of the Ashford Entities with
respect to such information at the time the same was disclosed.
3. You hereby agree that you will (i) keep the Confidential Information strictly
confidential and (ii) not disclose any of the Confidential Information in any
manner whatsoever without the prior written consent of AHP.  You agree that you
will use the Confidential Information solely for the purpose of serving on the
AHP Board and in connection with AHP business and not for any other purpose. 
Without limiting the foregoing, you agree that you will not disclose or
communicate any Confidential Information to any stockholders of AHP without the
prior written consent of AHP.  Notwithstanding the foregoing, nothing in this
letter agreement shall be deemed to prohibit you from sharing or discussing
Confidential Information
1

--------------------------------------------------------------------------------

with any member of the senior management or the Board of Directors of Ashford
Inc. or any member of the Board of Directors of Ashford Hospitality Trust, Inc.;
provided, that the disclosure of such Confidential Information is not
inconsistent with your fiduciary duties to AHP and does not involve a subject
matter in which the recipient has a conflict of interest.
4. In the event that you or any of your representatives are requested or
required by any judicial or administrative tribunal or agency (by oral
questions, interrogatories, requests for information or documents, subpoena,
investigative demand or other legal requirement or process), or you are
otherwise required by applicable law or regulation, to disclose any Confidential
Information, you shall provide AHP with prompt written notice of any such
request or requirement and shall cooperate with AHP in all respects to limit the
extent of such disclosure through a protective order or other appropriate
remedy.  Regardless of whether any such protective order or other remedy is
obtained, only that portion of the Confidential Information which your outside
legal counsel advises you in writing that you are legally required to disclose
may be disclosed; provided that you will exercise your best efforts to obtain
reliable assurance that confidential treatment will be accorded to any such
disclosed Confidential Information.  In no event will you or any of your
representatives oppose any action by AHP to obtain a protective order, motion to
quash or other relief to prevent the disclosure of the Confidential Information
or to obtain reliable assurance that confidential treatment will be afforded the
Confidential Information.  It is understood that there shall be no “legal
requirement” requiring you to disclose any Confidential Information solely by
virtue of the fact that, absent such disclosure, you would be prohibited from
purchasing, selling, or engaging in derivative or other transactions with
respect to, any securities of any of the Ashford Entities (including, for the
avoidance of doubt, any agreement or understanding with respect to the voting or
the granting or withholding of consent with respect to any securities of any of
the Ashford Entities or otherwise proposing or making an offer to do any of the
foregoing).
5. Unless AHP shall provide its prior written consent, you hereby agree that you
(i) will not make or issue, or cause to be made or issued, directly or
indirectly through a third party, any public disclosure, statement or
announcement negatively commenting upon or disparaging, or that could reasonably
be expected to damage the reputation of, any of the Ashford Entities, including
but not limited to any Ashford Entity’s corporate strategy, business, corporate
activities, governing body or management or any Person (as defined below) who
has served or is serving as a director, officer, member of management or other
employee of any of the Ashford Entities, (ii) will not publicly comment on any
matter discussed or deliberated at any meeting of the AHP Board or at any
meeting of any committee of the AHP Board, (iii) will comply with any and all
policies and procedures of AHP, including corporate governance and insider
trading policies, as the same may be amended from time to time, (iv) are not and
will not become a party to any agreement, arrangement or understanding with, and
will not give any commitment or assurance to, any Person as to how you will act
or vote on any issue or question in your capacity as a director of AHP (“Voting
Commitment”) that has not been disclosed to the AHP Board, and (v) are not and
will not become a party to any agreement, arrangement or understanding with any
Person other than the Company with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with your service
as a director of AHP.  For purposes of this letter agreement, (A) “Ashford
Entities” means AHP, Ashford Inc., Ashford Hospitality Trust, Inc., and each
entity that is an Affiliate of AHP, Ashford Inc. or Ashford Hospitality Trust,
Inc., including any Affiliate of the foregoing created after the date of this
letter agreement; and (B) the term “Person” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, labor union or
chapter or other division thereof, organization or other entity of any kind or
nature.
6. You acknowledge that (i) neither AHP nor any of its representatives make any
representation or warranty, express or implied, as to the accuracy or
completeness of any Confidential Information, and (ii) neither AHP nor any of
its representatives shall have any liability to you or to any of your
representatives relating to or resulting from the use of the Confidential
Information or any errors therein or omissions therefrom.
7. All Confidential Information relating to an Ashford Entity shall remain the
property of such Ashford Entity.  You shall not by virtue of any disclosure of
and/or your use of any Confidential Information acquire any rights with respect
thereto, all of which rights shall remain exclusively with the respective
Ashford Entity.  At any time upon the request of AHP for any reason or at such
time as you cease to be a director of AHP, you will promptly return to AHP all
hard copies of the Confidential Information and permanently erase or delete all
electronic copies of the Confidential Information in your possession or
control.  Notwithstanding the return or erasure or deletion of Confidential
Information, you will continue to be bound by the obligations contained herein.
8. You acknowledge that the Confidential Information may constitute material
non-public information under applicable federal and state securities laws, and
that you shall not, while such information constitutes material non-public
information, trade or engage in any derivative or other transaction, on the
basis of such information in violation of such laws.
2

--------------------------------------------------------------------------------

9. You hereby represent and warrant to AHP that this letter agreement has been
duly authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms.
10. The parties hereto agree that irreparable harm would occur in the event any
of the provisions of this letter were not performed in accordance with the terms
hereof and that such harm would not be adequately compensable in monetary
damages, and the parties hereto hereby admit that the existence of such a
violation alone shall constitute evidence of irreparable harm.  Accordingly,
each of the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this letter agreement, to enforce specifically the terms and
provisions of this letter agreement exclusively in the United States District
Court for the Northern District of Dallas, or, if that Court does not have
jurisdiction, any state court sitting in Dallas County in the State of Texas, in
addition to any other remedies at law or in equity, and each of the undersigned
agrees it will not take any action, directly or indirectly, in opposition to any
other party seeking relief.  The parties hereto agree that the mere allegation
of a breach by a party shall not constitute in and of itself evidence of such a
breach.  Each of the parties hereto further agrees to waive any bonding
requirement under any applicable law in connection with obtaining an
injunction.  Furthermore, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the United States District Court for the
Northern District of Dallas, or, if that Court does not have jurisdiction, any
state court sitting in Dallas County in the State of Texas, in the event any
dispute arises out of this letter agreement or the transactions contemplated by
this letter agreement, (ii) agrees that it shall not attempt to challenge, deny
or defeat such personal jurisdiction or venue in such court (including in
reliance on the doctrine of forum non conveniens) by motion or other request for
leave from any such court, and (iii) agrees that it shall not bring any action
relating to this letter agreement or the transactions contemplated by this
letter agreement in any court other than the United States District Court for
the Northern District of Dallas, or, if that Court does not have jurisdiction,
any state court sitting in Dallas County in the State of Texas.  THIS LETTER
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED
AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE
OF LAW PRINCIPLES OF SUCH STATE.  THE PARTIES HERETO AGREE THAT THEY HEREBY
IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY DISPUTES BETWEEN OR AMONG
ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT.
11. In addition to the other remedies set forth herein, you hereby agree to
immediately resign from the AHP Board in the event that the AHP Board
determines, after consultation with counsel, that you have violated the terms of
this letter agreement and such violation is determined by the AHP Board to be
material. In furtherance of this Section 11, you have delivered to AHP an
executed irrevocable resignation in the form attached hereto as Exhibit A
concurrently with your execution of this letter agreement.
12. This letter agreement contains the entire understanding of the parties with
respect to the subject matter hereof and this letter agreement may be amended
only by an agreement in writing executed by the parties hereto.  It is
understood and agreed that no failure or delay by AHP in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or future exercise thereof
or the exercise of any other right, power or privilege hereunder.  If at any
time subsequent to the date hereof, any provision of this letter agreement shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement. 
This letter agreement may be executed in two or more counterparts either
manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties, notwithstanding that not all parties are signatories to the same
counterpart.  This letter agreement and the rights and obligations herein may
not be assigned or otherwise transferred, in whole or in part, by you without
the express written consent of AHP.  The obligations set forth in this letter
agreement, including but not limited to the confidentiality, use and
non-disparagement obligations, shall survive any resignation or removal of you
from the AHP Board.  For the avoidance of doubt, notwithstanding anything to the
contrary set forth in this letter agreement, no provision in this letter
agreement shall require you to violate your fiduciary duties to AHP.
13. The parties to this letter agreement are sophisticated parties who have
reviewed this letter agreement.  Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this letter
agreement against any party that drafted or prepared it is of no application and
is hereby expressly waived by each of the parties hereto, and any controversy
over interpretations of this letter agreement shall be decided without regards
to events of drafting or preparation.

[Signature page follows.]


3

--------------------------------------------------------------------------------





Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and AHP.

 
Very truly yours,
                ASHFORD HOSPITALITY PRIME, INC.                      
 
By:
          Name       Title  

 
 

 
Accepted and agreed as of the date first written above:




_____________________
[Name of Director]





--------------------------------------------------------------------------------

EXHIBIT A
Form of Irrevocable Resignation




[Date]


The Board of Directors of Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254


Ladies and Gentlemen:


Reference is made to that certain Confidentiality Agreement, dated as of [●]
(the “Agreement”), by and between myself and Ashford Hospitality Prime, Inc. 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.


In accordance with Section 11 of the Agreement, I hereby resign from the AHP
Board, and from any and all committees and subcommittees thereof to which I have
been appointed or on which I serve, effective immediately in the event that the
AHP Board determines, after consultation with counsel, that I have violated the
terms of the Agreement, including but not limited to a violation of any and all
policies and procedures of AHP, including corporate governance and insider
trading policies, and such violation is determined by the AHP Board to be
material.  This resignation may not be withdrawn by me at any time.


Very truly yours,




_____________________
[Name of Director]



 
 
 

--------------------------------------------------------------------------------

 